727 So. 2d 376 (1999)
David LOMAX, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1015.
District Court of Appeal of Florida, Fifth District.
March 5, 1999.
James B. Gibson, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori E. Nelson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
David Lomax appeals his judgments and sentences entered by the trial court after a jury found him guilty of armed kidnaping with intent to commit a felony, sexual battery, lewd act upon a child under the age of 16 years, and lewd act in the presence of a child under the age of 16 years.[1] We affirm.
The trial court did not abuse its discretion in admitting similar fact evidence to prove the defendant's identity pursuant to section 90.404(2)(a), Florida Statutes (1997). See Jorgenson v. State, 714 So. 2d 423, 427 (Fla. 1998). Nor did the trial court err in admitting DNA opinion evidence even though the state's expert witnesses did not personally compile the population statistics used in formulating their conclusions. See Murray v. State, 692 So. 2d 157, 164 (Fla.1997).
Judgments and sentences AFFIRMED.
W. SHARP, THOMPSON and ANTOON, JJ., concur.
NOTES
[1]  §§ 787.01(1)(a)2, 775.087, 794.011, 800.04, Fla. Stat. (1997)